SHARP, Judge.
Davis appeals from a final order announced in court after a jury trial. The *585court adjudicated him guilty of burglary of a dwelling with the intent to commit a sexual battery and an assault1 and four sexual batteries.2 Davis argues that the multiple adjudications violate the Double Jeopardy provisions of the United States Constitution and the Florida Constitution. After the Notice of Appeal was filed, the trial court “rendered” its judgment which adjudicated Davis guilty and sentenced him for one sexual battery3 and burglary of a dwelling with an assault.4 We ordered that the record be supplemented with the written judgment, and we shall treat it as the judgment being appealed in this cause.5 The record sustains the written judgment and accordingly it is
AFFIRMED.
COBB and FRANK D. UPCHURCH, Jr., JJ., concur.

.§§ 810.02(1), 810.02(2)(a), Fla.Stat. (1979).


. §§ 794.01 l(4)(b), 794.011(5), Fla.Stat. (1979).


. § 794.01 l(4)(b), Fla.Stat. (1979).


. §§ 810.02(1), 810.02(2)(a), Fla.Stat. (1979).


. See Williams v. State, 324 So.2d 74 (Fla. 1975).